[Cite as Kopsky v. MURrubber Technologies, Inc., 2022-Ohio-511.]


STATE OF OHIO                   )                        IN THE COURT OF APPEALS
                                )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

JOHN F. KOPSKY                                           C.A. No.    29867
                                                                     29984
        Appellant

        v.
                                                         APPEAL FROM JUDGMENT
MURRUBBER TECHNOLOGIES, INC.                             ENTERED IN THE
                                                         COURT OF COMMON PLEAS
        Appellee                                         COUNTY OF SUMMIT, OHIO
                                                         CASE No.   CV-2019-04-1543

                                DECISION AND JOURNAL ENTRY

Dated: February 23, 2022



        CARR, Judge.

        {¶1}    Plaintiff-Appellant John F. Kopsky appeals the judgments of the Summit County

Court of Common Pleas. This Court affirms.

        {¶2}    Beginning in 1995, Mr. Kopsky began working for Paratech as a rubber

consultant. Over the years in his work for Paratech, Mr. Kopsky developed formulas and mixing

procedures. A company called Polymerics would use Mr. Kopsky’s formulas and methods to

mix rubber ordered by Paratech. That rubber then needed to be calendered in order to be used by

Paratech. Calendering is a process that flattens a slab of rubber.

        {¶3}    Mr. Kopsky alleged that, in 1996, he entered into an oral agreement with Jim

Bedell, who was an owner of Bedell-Kraus Flexographic and Pharmaceutical Rubber, Inc.

(“Bedell-Kraus”). Mr. Kopsky asserted that for affording Bedell-Kraus the opportunity to do the

calendaring for Paratech, Bedell-Kraus would pay Mr. Kopsky 25 cents a pound for all of the

rubber using his formulas that Polymerics, or another entity, would mix and send to Bedell-
                                                2


Kraus. Mr. Kopsky maintained that there was no length of time stated for the agreement. There

was no discussion on how long the agreement would last or how it could be ended.

       {¶4}    In August 2016, Canyon Advisors, which is 100% owned by Anthony Murru,

purchased all of the stock and real estate assets of Bedell-Kraus and its affiliates. Bedell-Kraus

ultimately    became   known     as   Defendant-Appellee     MURrubber       Technologies,    Inc.

(“MURrubber”). At the time of the acquisition, there was a liability to Mr. Kopsky recorded in

Bedell-Kraus’ accounts payable ledger. That liability was paid. In addition, Mr. Murru was

aware that, under Bedell-Kraus, there was a history of payments to Mr. Kopsky. However, no

contracts or agreements were presented for Mr. Kopsky. It was Mr. Murru’s understanding that

Bedell-Kraus was paying Mr. Kopsky amounts for processing material for Paratech; however,

Mr. Murru did not understand why those payments were being made. Office personnel who

worked for Bedell-Kraus, and continued working for the company when it was acquired,

indicated that Mr. Kopsky would present statements requesting payment and they would be paid

at the direction of one of the owners of Bedell-Kraus. Mr. Murru believed that any relationship

that existed ended with the acquisition in August 2016.

       {¶5}    MURrubber, however, continued to make payments to Mr. Kopsky. Mr. Murru

believed that MURrubber properly paid the liability to Mr. Kopsky it assumed at the time of

acquisition but maintained that other payments were made in error. Mr. Murru asserted that

employees just continued to pay Mr. Kopsky as they had done in the past. The last payment

made to Mr. Kopsky was on January 17, 2018.

       {¶6}    The record contains an August 29, 2017 email from Mr. Murru to Mr. Kopsky.

Therein, Mr. Murru states that he has “been reviewing our business relationship and am having a

difficult time justifying the benefits.” He went on to request a meeting to discuss the situation.
                                               3


Mr. Murru closed the email by stating that, “[a]t this time any future economic benefits to you

associated with various products will cease until a new arrangement is worked out.” A meeting

was held days later, however, Mr. Murru and Mr. Kopsky differed about the result of that

meeting. Mr. Kopsky maintained that Mr. Murru agreed to continue paying Mr. Kopsky 25

cents a pound until a new arrangement was made. Mr. Murru on the other hand testified no

agreement was reached and Mr. Kopsky was prohibited from the company’s premises effective

August 29, 2017. In September 2017, Mr. Kopsky alleges he was informed he was no longer

welcome at MURrubber facilities. In an April 2018 email, Mr. Kopsky informed an individual at

Paratech that he “ha[s] not been affiliated with M[UR]rubber since August of 2017.” Mr.

Kopsky explained the email at his deposition by saying that he probably should have said that he

was banned from MURrubber not that he was no longer affiliated with it. Mr. Kopsky averred

that he believed that the oral agreement prevents Mr. Murru from independently seeking out

Paratech as a customer.

       {¶7}   In April 2019, Mr. Kopsky filed a two-count complaint against MURrubber

asserting claims for breach of contract and unjust enrichment. MURrubber filed an answer and

counterclaim. MURrubber asserted a claim for unjust enrichment for the payments mistakenly

made to Mr. Kopsky since August 2016.

       {¶8}   Ultimately, both sides filed motions for summary judgment.        The trial court

denied Mr. Kopsky’s motion and granted MURrubber’s motion. The trial court then held a trial

to determine the amount of damages that MURrubber was entitled to receive for its unjust

enrichment claim. Following the trial, the trial court determined that MURrubber was entitled to

$2,689.03. At the time of the ruling, MURrubber had filed a motion for prejudgment interest and
                                               4


the trial court granted time for the parties to brief the issue. While briefing was pending, Mr.

Kopsky filed a notice of appeal (appeal no. 29867) and MURrubber filed a cross-appeal.

       {¶9}    This Court stayed the appeal and remanded the matter to the trial court to rule on

the issue of prejudgment interest. The trial court awarded MURrubber prejudgment interest in

the amount of 5% per annum from the filing of the answer and counterclaim to the date judgment

was entered.    Mr. Kopsky then moved to appeal that judgment entry (appeal no. 29984).

MURrubber moved to dismiss its cross-appeal and the motion was granted. Thereafter, Mr.

Kopsky’s appeals were consolidated.

       {¶10} Mr. Kopsky has raised four assignments of error in appeal no. 29867 and two in

appeal no. 29984. Some of the assignments of error will be addressed out of sequence to

facilitate our review.

                                               II.

                         ASSIGNMENT OF ERROR II CASE NO. 29867

       THE TRIAL COURT ERRED AS A MATTER OF LAW GRANTING
       SUMMARY JUDGMENT FOR MURRUBBER BASED ON THE STATUTE
       OF FRAUDS.

       {¶11} Mr. Kopsky argues in his second assignment of error in case no. 29867 that the

trial court erred in awarding MURrubber summary judgment on its breach of contract claim

based upon the Statute of Frauds.

       {¶12} This Court reviews an award of summary judgment de novo. Grafton v. Ohio

Edison Co., 77 Ohio St.3d 102, 105 (1996). This Court applies the same standard as the trial

court, viewing the facts in the case in the light most favorable to the non-moving party and

resolving any doubt in favor of the non-moving party. Viock v. Stowe-Woodward Co., 13 Ohio

App.3d 7, 12 (6th Dist.1983).
                                                 5


       {¶13} Pursuant to Civ.R. 56(C), summary judgment is proper if:

       (1) No genuine issue as to any material fact remains to be litigated; (2) the
       moving party is entitled to judgment as a matter of law; and (3) it appears from
       the evidence that reasonable minds can come to but one conclusion, and viewing
       such evidence most strongly in favor of the party against whom the motion for
       summary judgment is made, that conclusion is adverse to that party.

Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327 (1977).

       {¶14} The party moving for summary judgment bears the initial burden of informing the

trial court of the basis for the motion and pointing to parts of the record that show the absence of

a genuine issue of material fact.      Dresher v. Burt, 75 Ohio St.3d 280, 292-293 (1996).

Specifically, the moving party must support the motion by pointing to some evidence in the

record of the type listed in Civ.R. 56(C). Id. Once a moving party satisfies its burden of

supporting its motion for summary judgment with acceptable evidence pursuant to Civ.R. 56(C),

Civ.R. 56(E) provides that the non-moving party may not rest upon the mere allegations or

denials of the moving party’s pleadings. Id. at 293. Rather, the non-moving party has a

reciprocal burden of responding by setting forth specific facts, demonstrating that a “genuine

triable issue” exists to be litigated at trial. State ex rel. Zimmerman v. Tompkins, 75 Ohio St.3d

447, 449 (1996).

       {¶15} In its motion for summary judgment, MURrubber argued that Mr. Kopsky’s

breach of contract claim was barred by the Statute of Frauds. The trial court agreed with

MURrubber’s argument.

       {¶16} R.C. 1335.05 provides in relevant part that, “[n]o action shall be brought whereby

to charge the defendant * * * upon an agreement that is not to be performed within one year from

the making thereof; unless the agreement upon which such action is brought, or some
                                                   6


memorandum or note thereof, is in writing and signed by the party to be charged therewith or

some other person thereunto by him or her lawfully authorized.”

       {¶17} This provision has been narrowly construed by the courts. Sherman v. Haines, 73

Ohio St.3d 125, 127 (1995). “The provision applies only to agreements which, by their terms,

cannot be fully performed within a year, and not to agreements which may possibly be

performed within a year. Thus, where the time for performance under an agreement is indefinite,

or is dependent upon a contingency which may or may not happen within a year, the agreement

does not fall within the Statute of Frauds.” Id.

       {¶18} Even if a contract could be terminated within a year, the possibility of “wrongful

termination is not * * * the same as the possibility of performance within the statutory period.”

Sibbring v. Columbus Fin. Planning Agency, Inc., 10th Dist. Franklin No. 81AP-26, 1982 WL

3981, *7 (Feb. 18, 1982). “[T]ermination is not performance, but rather the destruction, of the

contract * * * where there is no provision authorizing either or both of the parties to terminate as

a matter of right.” (Internal quotations and citations omitted). Id. In the case of a personal

services contract, where “a defendant[’s] obligation to perform is contingent upon the future acts

of a third party and will continue for an indefinite time in the future[,] the contract falls within

the Statute of Frauds. Id.

       {¶19} There is no dispute that Mr. Kopsky’s alleged agreement was not in writing.

Moreover, despite Mr. Kopsky’s argument to the contrary, we conclude that any agreement that

existed was one for personal services. Mr. Kopsky, who had a business relationship with

Paratech and had expertise in the rubber manufacturing industry, afforded Bedell-Kraus the

opportunity to calender rubber for Paratech. In addition, this situation is somewhat unique in

that whether Bedell-Kraus would have to perform its part of the alleged agreement was based
                                                  7


upon whether a third party, Partech, would have rubber mixed using Mr. Kopsky’s formula sent

to Bedell-Kraus to be calendered. Thus, we conclude the fact pattern before us is similar to that

in Sibbring. See also Daup v. Tower Cellular, Inc., 136 Ohio App.3d 555 (10th Dist.2000), and

Fleck v. Hammer, 9th Dist. Summit No. 23533, 2007-Ohio-3998. Like Sibbring, this case

involves a personal services agreement of indefinite duration that was dependent upon the will of

a third party. Sibbring at *6-7.

       {¶20} Accordingly, this Court agrees with the trial court’s conclusion that any alleged

oral agreement was barred by the Statute of Frauds. See id.; see also Daup at 565-566; Fleck at ¶

14.

       {¶21} Mr. Kopsky argues that he fully performed his portion of the contract and thus his

agreement should fall outside of the Statute of Frauds. However, Mr. Kopsky points to no Ohio

case law in support of his argument. Instead, Ohio Supreme Court law indicates that, an oral

contract incapable of being performed within a year is unenforceable under the Statute of Frauds;

nonetheless, where one party fully performed and the other defaulted under the agreement a

quasi-contract may arise upon which the performing party may maintain an action against the

defaulting party under a theory of unjust enrichment or quantum meruit.         See Hummel v.

Hummel, 133 Ohio St. 520 (1938), paragraph one of the syllabus; see also Akron v. Baum, 9th

Dist. Summit No. 29882, 2021-Ohio-4150, ¶ 17 (“A claim for unjust enrichment, or quantum

meruit, is an equitable claim based on a contract implied in law, or a quasi-contract and the

elements of [the claims] are identical.”) (Internal quotations omitted.).

       {¶22} Mr. Kopsky’s second assignment of error in case no. 29867 is overruled.

                       ASSIGNMENT OF ERROR I CASE NO. 29867

       THE TRIAL COURT ERRED DENYING KOPSKY’S MOTION FOR
       SUMMARY JUDGMENT FOR BREACH OF CONTRACT AND ERRED
                                                 8


       GRANTING MURRUBBER’S MOTION FOR SUMMARY JUDGMENT ON
       THAT CLAIM.

       {¶23} Mr. Kopsky argues in his first assignment of error that the trial court erred in

ruling on the motions for summary judgment with respect to the breach of contract claim. In so

doing, Mr. Kopsky argues about the underlying merits of the cause of action. However, as the

alleged agreement was barred by the Statute of Frauds, as discussed above, Mr. Kopsky cannot

succeed on the merits of that cause of action.

       {¶24} Mr. Kopsky’s first assignment of error in appeal no. 29867 is overruled.

                      ASSIGNMENT OF ERROR III CASE NO. 29867

       THE TRIAL COURT ERRED AS A MATTER OF LAW GRANTING
       SUMMARY JUDGMENT TO MURRUBBER ON ITS COUNTERCLAIM BY
       DETERMINING THAT BECAUSE ENFORCEMENT OF THE ORAL
       CONTRACT WAS BARRED BY THE STATUTE OF FRAUDS, AND
       “ALLEGEDLY GOVERNED BY AN EXPRESS AGREEMENT, THE
       EQUITABLE THEORY OF UNJUST ENRICHMENT IS NOT AVAILABLE.”

       {¶25} Mr. Kopsky argues in his third assignment of error that the trial court erred in

granting summary judgment on his claim and on MURrubber’s counterclaim.

       {¶26} “A claim for unjust enrichment, or quantum meruit, is an equitable claim based on

a contract implied in law, or a quasi-contract and the elements of [the claims] are identical.”

Baum, 2021-Ohio-4150, at ¶ 17. “To succeed on a claim for unjust enrichment, a plaintiff must

show that (1) [the plaintiff] conferred a benefit upon the defendant; (2) the defendant knew of the

benefit; and (3) the defendant retained the benefit under circumstances where it would be unjust

to do so without payment.” (Internal quotations and citation omitted.) Hurlburt v. Klein, 9th

Dist. Lorain No. 20CA011607, 2021-Ohio-2167, ¶ 18.

       {¶27} With respect to Mr. Kopsky’s unjust enrichment claim, he argues that the trial

court erred in concluding that, because Mr. Kopsky alleged there was an express agreement, he
                                                  9


could not recover under a theory of unjust enrichment. Mr. Kopsky points to Hummel, wherein

the Supreme Court held that:

        An oral contract which is incapable of being performed within a year of the
        making thereof is unenforceable by reason of the statute of frauds, section 8621,
        General Code; but where one party thereto fully performs on his part and the other
        contracting party, to his unjust enrichment, receives and refuses to pay over
        money which, under the unenforceable contract, he agreed to pay to the party who
        has fully performed, a quasi contract arises, upon which the performing party may
        maintain an action against the defaulting party for money had and received.

Hummel, 133 Ohio St. 520 at paragraph one of the syllabus.

        {¶28} Nonetheless, the trial court also determined that even if Mr. Kopsky’s claim did

not fail on that ground, Mr. Kopsky was unable to satisfy the elements of the claim. Specifically,

the trial court stated:

        There is no evidence that Anthony Murru and MURrubber had knowledge of the
        purported oral handshake agreement between Plaintiff and Jim Bedell in 1996.
        Further, there is no evidence that Anthony Murru or MURrubber agreed to make
        payments to Plaintiff beyond the disclosed account payable of $13,980.00 that
        was paid in full by August of 2017 and there is no evidence that Plaintiff provided
        any benefit or value to MURrubber after the stock purchase in August 2016.

        {¶29} On appeal, Mr. Kopsky only challenges the finding that there was no evidence

that he provided any benefit or value to MURrubber. As the trial court’s other quoted findings

are also related to its conclusion that Mr. Kopsky could not succeed on his claim for unjust

enrichment, Mr. Kopsky’s argument on appeal fails as Mr. Kopsky has not demonstrated that the

other findings would not support the trial court’s ruling.

        {¶30} With respect to Mr. Kopsky’s assertion that the trial court erred in granting

summary judgment to MURrubber on its unjust enrichment claim, Mr. Kopsky has not fully

developed an argument. Instead, he merely states that because the damages were contractual,

MURrubber was not entitled to damages based upon unjust enrichment. In so doing, Mr. Kopsky

points to the trial court’s judgment entry resolving the issues before it at trial – i.e. the amount of
                                                10


damages – not the trial court’s ruling on the summary judgment motions. Any complaint about

the damages awarded MURrubber is outside the scope of Mr. Kopsky’s stated assignment of

error as it relates to the trial of the matter and not the trial court’s summary judgment ruling.

Accordingly, Mr. Kopsky has not demonstrated that the trial court erred.

       {¶31} Mr. Kopsky’s third assignment of error is overruled.

                      ASSIGNMENT OF ERROR IV CASE NO. 29867

       THE TRIAL COURT ERRED AS A MATTER OF LAW GRANTING
       MURRUBBER SUMMARY JUDGMENT BY NOT IMPOSING SUCCESSOR
       LIABILITY ON MURRUBBER FOR AN UNSATISFIED DEBT OWED TO
       KOPSKY.

       {¶32} Mr. Kopsky appears to assert in his fourth assignment of error that the trial court

erred in failing to impose continuing successor liability on MURrubber. Essentially, Mr. Kopsky

makes an additional argument as to why he should have succeeded on his breach of contract

claim. However, this assignment of error fails for the same reason his first assignment of error

failed: the alleged agreement is barred by the Statute of Frauds. Accordingly, Mr. Kopsky’s

fourth assignment of error is overruled on that basis.

                       ASSIGNMENT OF ERROR I CASE NO. 29984

       THE TRIAL COURT ERRED BY GRANTING MURRUBBER
       TECHNOLOGIES PREJUDGMENT INTEREST ON ITS UNJUST
       ENRICHMENT CLAIM FROM THE DATE MURRUBBER FILED ITS
       COUNTERCLAIM INSTEAD OF CALCULATING THE OVERPAYMENT
       FROM THE DATE OF EACH ALLEGED OVERPAYMENT.

       {¶33} Mr. Kopsky argues in his first assignment of error in appeal no. 29984 that the

trial court erred in calculating MURrubber’s prejudgment interest from the date of the filing of

the counterclaim as opposed to the date of the alleged overpayment.

       {¶34} Mr. Kopsky cannot succeed on this assignment of error because Mr. Kopsky has

not been aggrieved by the perceived error in the trial court’s award of prejudgment interest to
                                                11


MURrubber. In fact, any alleged error present benefits him. “To demonstrate reversible error,

an aggrieved party must demonstrate both error and resulting prejudice.” Princess Kim, L.L.C. v.

U.S. Bank, N.A., 9th Dist. Summit No. 27401, 2015-Ohio-4472, ¶ 18.

         {¶35} Mr. Kopsky’s first assignment of error in appeal no. 29984 is overruled on that

basis.

                         ASSIGNMENT ERROR II CASE NO. 29984

         THE TRIAL COURT ERRED BY GRANTING MURRUBBER
         TECHNOLOGIES PREJUDGMENT INTEREST ON ITS UNJUST
         ENRICHMENT CLAIM WHEN THE UNDERLYING JUDGMENT WAS
         ERRONEOUS.

         {¶36} Mr. Kopsky argues in his second assignment of error that the trial court erred in

granting MURrubber prejudgment interest. Mr. Kopsky asserts “[b]ecause the October 7, 2020

judgment against [Mr.] Kopsky was erroneous, any award of prejudgment interest to MURrubber

was also erroneous.” He has not developed any further argument. Irrespective, Mr. Kopsky did

not demonstrate the trial court erred in the other appeal. Therefore, he also has not demonstrated

that the trial court erred in awarding prejudgment interest to MURrubber.

         {¶37} Mr. Kopsky’s second assignment of error in appeal no. 29984 is overruled on that

basis.

                                               III.

         {¶38} Mr. Kopsky’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




         There were reasonable grounds for this appeal.
                                                12


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     DONNA J. CARR
                                                     FOR THE COURT



HENSAL, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

BRADLEY S. LEBOEUF, Attorney at Law, for Appellant.

JOHN S. KLUZNIK and SHAWN M. MAESTLE, Attorneys at Law, for Appellee.